It is urged that the case should have been reversed for failure to submit the law of accomplice testimony. No exception being taken to such failure, and no request appearing for the submission of such issue, no reversible error would appear under the facts. In Huggins v. State, 85 Tex.Crim. Rep., 210 S.W. Rep., 804, we said: *Page 167 
"No request for the submission of the questions whether the rule of accomplice testimony governed the state's witnesses having been made, their status would not be available to appellant upon appeal, unless they came within the accomplice rule as a matter of law and there was not sufficient corroboration. We do not think they were accomplices as a matter of law. Sanchez v. State, 48 Tex.Crim. Rep., 90 S.W. 641; 122 Am. St. Rep., 772; Wright v. State, 7 Tex. App., 574; 32 Am. Rep., 599; Allison v. State, 14 Tex. App., 122; Tones v. State, 48 Tex.Crim. Rep., 88 S.W. 217; 1 L.R.A. (N.S.) 1024; 122 Am. St. Rep., 759. If the contrary were true, however, we think the circumstances detailed in appellant's testimony afforded sufficient corroboration." This is approved in Chandler v. State, 89 Tex.Crim. Rep., 230 S.W. Rep., 1003. If certain witnesses were accomplices, as contended by appellant, but which we are not prepared to admit, still it appearing in the record that there is ample evidence to corroborate said witnesses, the failure to submit such issue by the court would not constitute reversible error.
The motion for rehearing is overruled.
Overruled.